UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 National American University Holdings, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 5301 S. Highway 16 Rapid City, South Dakota 57701 September 4, 2015 Dear Stockholder: You are cordially invited to attend the 2015 Annual Meeting of Stockholders of National American University Holdings,Inc. to be held at the Holiday Inn-Rushmore Plaza, 505 North Fifth Street, Rapid City, South Dakota 57701, commencing at 9:00a.m. Mountain Time on Tuesday, October 6, 2015. The accompanying Notice of Annual Meeting and the proxy statement that follow describe the matters to be considered and voted upon at the Annual Meeting.At the Annual Meeting, I will also report on the progress of our business during the past year, and you will have an opportunity to ask questions. I hope that you will be able to attend the Annual Meeting.It is important that your shares be represented at the Annual Meeting.Whether or not you plan to attend the meeting, we urge you to vote your shares via the toll-free number provided or over the Internet, as described in the enclosed materials. You may also mark, sign and date the enclosed proxy card and return it in the envelope provided. Sincerely, Ronald L. Shape Chief Executive Officer 5301 S. Highway 16 Rapid City, South Dakota 57701 NOTICE OF 2 Date and Time: Tuesday, October 6, 2015, at 9:00a.m., Mountain Time Place: Holiday Inn-Rushmore Plaza, 505 North Fifth Street, Rapid City, South Dakota 57701 Items of Business: 1. To elect the eight persons named in the accompanying proxy statement to serve as directors on our Board of Directors; 2. To approve our named executive officers’ compensation in an advisory vote; 3. To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for the fiscal year ending May31, 2016; and 4. To transact such other business as may properly come before the annual meeting or any postponement or adjournment of the meeting. Record Date: You may vote if you were a stockholder of record of National American University Holdings,Inc. as of the close of business on August 12, 2015. Proxy Voting: Your vote is important.Regardless of the number of shares you own and whether or not you plan to attend the annual meeting in person, we urge you to read the proxy statement and vote using one of the methods listed below: 1. Attending the annual meeting and voting in person; 2. By visiting the web site at www.proxyvote.com, 24 hours a day, seven days a week, through 11:59 p.m. Eastern Time (9:59 p.m. Mountain Time) on October 5, 2015; 3. By calling (within the U.S. or Canada) toll-free 1-800-690-6903, 24 hours a day, seven days a week, through 11:59 p.m. Eastern Time (9:59 p.m. Mountain Time) on October 5, 2015; or 4. By marking, dating, signing and returning the proxy card in the postage-paid envelope included in printed proxy materials. You may revoke your proxy at any time prior to the annual meeting and delivery of your proxy will not affect your right to vote in person if you attend the meeting. By Order of the Board of Directors Rapid City, South Dakota Ronald L. Shape September 4, 2015 Chief Executive Officer TABLE OF CONTENTS PAGE GENERAL INFORMATION 1 QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETINGAND VOTING 1 QUESTIONS AND ANSWERS ABOUT THE PROXY SOLICITATION 4 ADDITIONAL INFORMATION 4 CORPORATE GOVERNANCE 4 Director Independence 5 Board’s Role in Risk Oversight 5 Board Leadership Structure 5 Certain Relationships and Related Transactions 5 Board Committees and Their Functions 6 Audit Committee 6 Compensation Committee 6 Board Meetings and Attendance 7 Director Nomination Process 7 Communications with the Board of Directors 8 PROPOSAL NUMBER 1—ELECTION OF DIRECTORS 8 General Information 8 Board Voting Recommendation 8 Nominees and Directors 9 EXECUTIVE OFFICERS 11 EXECUTIVE AND DIRECTOR COMPENSATION 12 Summary Compensation Table 14 Outstanding Equity Awards at Fiscal Year-End 14 Discussion of Executive Compensation Decisions 15 Outstanding Equity Awards at Fiscal Year-End 19 Employment Agreements 19 Director Compensation and Benefits 20 Beneficial Ownership of Principal Stockholders, Directors and Management 21 Section16(a)Beneficial Ownership Reporting Compliance 23 Audit Committee Report 23 PROPOSAL NUMBER 2—STOCKHOLDER ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION 24 Board Voting Recommendation 24 PROPOSAL NUMBER 3—RATIFICATION OF APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 24 Independent Registered Public Accounting Firm Fees and Services 25 Audit Committee Pre-Approval Policies and Procedures 25 Board Voting Recommendation 25 OTHER BUSINESS 25 DELIVERY OF PROXY MATERIALS TO HOUSEHOLDS 26 STOCKHOLDER PROPOSALS FOR THE NEXT ANNUAL MEETING 26 NATIONAL AMERICAN UNIVERSITY HOLDINGS,INC. 5301 S. Highway 16 Rapid City, South Dakota 57701 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS—OCTOBER 6, 2015 GENERAL INFORMATION This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of National American University Holdings,Inc. (the “Company,” “NAUH,” “we,” “us,” or “our”) to be voted at our 2015 Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Tuesday, October 6, 2015, at 9:00a.m. Mountain Time, at the Holiday Inn-Rushmore Plaza, 505 North Fifth Street, Rapid City, South Dakota 57701, or at any postponement or adjournment of the Annual Meeting. We are first making the proxy statement and form of proxy card available to our stockholders on or about September 4, 2015. QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING What is the purpose of the Annual Meeting? At the Annual Meeting, our stockholders will vote on the following items of business: ● Elect the eight nominees named in the proxy statement to the Board, each of whom will hold office until the next annual meeting of stockholders and until his or her successor is elected and qualified or until his or her earlier resignation or removal; ● Approve by an advisory vote the compensation of our named executive officers; ● Ratify the appointment of Deloitte & Touche LLP as our independent registered publicaccounting firm for the fiscal year ending May31, 2016; and ● Conduct such other business as may properly come before the Annual Meeting.Presently, management is not aware of any other business to come before the Annual Meeting. In addition, management will report on the performance of our business and respond to questions from stockholders. Who is entitled to vote at the Annual Meeting? In order to vote at the Annual Meeting, you must be a stockholder of record of the Company as of August 12, 2015, the record date for the Annual Meeting.You have one vote for each share of our common stock you own, and you can vote those shares for each item of business to be addressed at the Annual Meeting.If your shares are held in “street name” (that is, through a brokerage firm, bank or other nominee), you will receive instructions from the stockholder of record that you must follow in order for your shares to be voted as you choose. How many shares must be present to hold a valid Annual Meeting? For us to hold a valid Annual Meeting, we must have a quorum, which means that a majority of the outstanding shares of our common stock that are entitled to vote are present at the Annual Meeting.As of the record date, there were 25,196,916 shares of our common stock outstanding and entitled to vote.There are no other classes of capital stock outstanding.Your shares will be counted as present at the Annual Meeting if you: ● Vote via the Internet or by telephone; 1 ● Properly submit a proxy card (even if you do not provide voting instructions); or ● Attend the Annual Meeting and vote in person. How many votes are required to approve an item of business? Assuming a quorum is present at the Annual Meeting: ● The election to the Board of each nominee for director requires the affirmative vote of a plurality of the shares of common stock present in person or by proxy and entitled to vote at the Annual Meeting. ● The approval, in a non-binding advisory vote, of the compensation paid to our named executive officers as set forth in this Proxy Statement requires the affirmative vote of a majority of the shares of common stock present in person or by proxy and entitled to vote on the proposal at the Annual Meeting.Although the advisory vote on compensation paid to our named executive officers is non-binding, our Board will review the result of the vote and will consider it in making a determination concerning executive compensation in the future. ● The ratification of the appointment of Deloitte & Touche LLP as our independent registered publicaccounting firm for the fiscal year ending May31, 2016 requires the affirmative vote of a majority of the shares of common stock present in person or by proxy and entitled to vote on the proposal at the Annual Meeting. How do I vote my shares if they are held in nominee “street name,” such as by a brokerage firm, bank or other nominee? If on the record date you hold shares of our common stock in an account with a brokerage firm, bank, or other nominee, then you are a beneficial owner of the shares and hold such shares in “street name.”As a beneficial owner, you have the right to direct your broker, bank, or other nominee on how to vote your shares. The nominee that holds your shares is considered the stockholder of record for purposes of voting at the Annual Meeting.Because you are not the stockholder of record, you may not vote your shares in person at the Annual Meeting unless you bring a proxy from your broker, bank or other nominee to the Annual Meeting. Whether or not you plan to attend the Annual Meeting, we urge you to vote by following the voting instructions provided to you by your nominee to ensure that your vote is counted.If you do not provide voting instructions to your nominee, your nominee will not be permitted to vote your shares in its discretion on all of the items of business, except for the ratification of the appointment of Deloitte& ToucheLLP as our independent registered public accounting firm for the current fiscal year.In the past, if you held your shares in “street name” and you did not indicate how you wanted your shares voted in the election of directors, your bank or broker was allowed to vote those shares on your behalf on the election of directors as they thought appropriate.Recent changes in regulation took away the ability of your bank or broker to vote your uninstructed shares in the election of directors on a discretionary basis.Therefore, it is particularly important for street name holders to instruct their brokers or banks as to how they wish to vote their shares. How will abstentions and broker non-votes affect the quorum and voting? ● If you withhold your vote on the election of directors or abstain from voting on the other proposals, you will still be considered present at the Annual Meeting for purposes of determining a quorum. ● If you withhold your vote from the election of a director nominee, this will reduce the number of votes cast for that nominee. ● If you abstain from voting on a proposal, other than on the election of directors, you will be deemed to have voted against that proposal. 2 ● If you do not vote your shares that are held in nominee “street name,” such as by a brokerage firm, and your nominee does not have discretionary power to vote your shares on a particular matter, the failure of the nominee to vote the shares on that matter is called a “broker non-vote.”Broker non-votes will be considered present at the Annual Meeting for purposes of determining a quorum.Broker non-votes, however, will not be counted in determining the number of shares voted for or against the matter. How does the Board recommend that I vote? The Board recommends that you vote: ● FOR the election of each of the eight director nominees named in this proxy statement; ● FOR the approval by an advisory vote of the compensation of our named executive officers; and ● FOR the ratification of the appointment of Deloitte & Touche LLP as our independent registered publicaccounting firm for the fiscal year ending May31, 2016. How do I vote? If you are a stockholder of record (that is, if your shares are owned directly in your name and not in “street name” through a broker), you may vote in any of the following ways: ● By attending the Annual Meeting and voting in person; ● By voting by proxy over the Internet or calling toll-free (within the U.S. or Canada) by following the instructions provided in the proxy materials; or ● By marking, dating, signing and returning the proxy card. Even if you plan to attend the Annual Meeting, we recommend that you also submit your proxy so that your vote will be counted if you later decide not to attend the meeting. If you wish to vote by Internet or telephone, you must do so before 11:59p.m. Eastern Time (9:59p.m. Mountain Time) on October 5, 2015.After that time, Internet and telephone voting will not be permitted, and a stockholder wishing to vote, or revoke an earlier proxy, must submit a signed proxy card or vote in person. “Street name” stockholders who wish to vote at the Annual Meeting will need to obtain a proxy form from the institution that holds their shares of record. How are my voting instructions carried out? If you vote by telephone or through the Internet, and the Company receives it in the time provided above, the persons named as proxies will vote your shares in the manner that you specify.Proxy cards that are properly executed, duly returned and not revoked will be voted in the manner specified.If a proxy card is properly executed but does not specify any or all choices for each proposal, the proxy will be voted as follows: ● FOR the election of the eight nominees for director as described in this proxy statement; ● FOR the approval by an advisory vote of the compensation of our named executive officers; ● FOR the ratification ofthe appointment of Deloitte & Touche LLP as our independent registered publicaccounting firm for the fiscal year ending May31, 2016; and 3 ● In the discretion of the persons named in the proxy, as to such other matters as may be properly come before the Annual Meeting. What if I change my mind after I vote via proxy? You may revoke your proxy at any time before your shares are voted at the Annual Meeting.If you are a stockholder of record, you can change your vote by: ● Submitting a later-dated proxy until 11:59p.m. Eastern Time (9:59p.m. Mountain Time) on October 5,2015; ● Voting in person at the Annual Meeting; or ● Providing written notice revoking your proxy vote to our Corporate Secretary at our principal office prior to the Annual Meeting. If on the record date you held shares of our common stock in an account with a brokerage firm, bank, or other nominee, then you must instruct the nominee that holds your shares of your desire to change or revoke your voting instructions. QUESTIONS AND ANSWERS ABOUT PROXY SOLICITATION How are proxies solicited? We will request that brokerage firms, banks, other custodians, nominees, fiduciaries and other representatives of stockholders forward proxy materials and annual reports to the beneficial owners of our common stock.We may solicit proxies by mail, in person, by telephone, through electronic transmission and by facsimile transmission.Our directors, officers and employees will not receive additional compensation for soliciting stockholder proxies. Who will pay for the cost of soliciting proxies? We will pay all of the costs of preparing, printing and distributing proxy materials.We will reimburse brokerage firms, banks and other representatives of stockholders for reasonable expenses incurred by them in sending proxy materials and annual reports to the beneficial owners of our common stock. ADDITIONAL INFORMATION Where can I find additional information about National American University Holdings, Inc.? Our reports on Forms 10-K, 10-Q and 8-K, and other publicly availableinformation should be consulted for other important information about us.You can also find additional information about us on our website at www.national.edu. CORPORATE GOVERNANCE Our Board is elected by our stockholders to oversee our business and affairs. The Board monitors and evaluates our business performance through regular communication with our chief executive officer and by holding Board meetings and Board committee meetings. The Board values effective corporate governance and adherence to high legal and ethical standards. We have adopted the Code of Business Conduct and Ethics (the “Code of Conduct”), which is applicable to our employees, officers and members of our Board.This Code of Conduct is intended to deter wrongdoing and to promote honest and ethical conduct, full, fair, accurate, timely and understandable disclosure in reports and documents that we file with, or submit to, the Securities and Exchange Commission (the “SEC”), compliance with applicable laws, rules 4 and regulations, prompt internal reporting of violations of the Code of Conduct, accountability for any violation of the Code of Conduct, and a culture of compliance and ethics.Our Code of Conduct is posted on our website at www.national.edu under the “Investors” link.A paper copy is available to stockholders free of charge upon request to our Corporate Secretary. Director Independence We adhere to the director independence requirements under The NASDAQ Stock Market LLC (“NASDAQ”) corporate governance rules.For a director to be considered independent under NASDAQ rules, the Board must affirmatively determine that a director or director nominee does not have a relationship that, in the opinion of the Board, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. Under these director independence standards, the Board has determined that each of current directors Dr. Crane, Dr. Saban, Mr. Halbert, Mr. Berzina and Mr. Rowan is independent.The Board based these determinations primarily on a review of the responses of the directors to questions regarding employment and compensation history, affiliations, family and other relationships, and on discussions with our directors. Board’s Role in Risk Oversight Our Board is responsible for oversight of our risks assessment and management process.The Board executes this oversight responsibility directly and through the standing committees of the Board.The Board and its committees regularly review and discuss with management our material strategic, operational, financial, regulatory compliance, and compensation risks. The audit committee performs a central oversight role with respect to financial and compliance risks. The audit committee reviews and assesses the qualitative aspects of financial reporting, process to manage financial and financial reporting risk, and compliance with applicable legal, ethical and regulatory requirements. The audit committee regularly reports its findings to the Board. The compensation committee reviews and discusses with management the impact of our compensation policies and practices on risk taking within our organization. The Board dissolved the corporate governance and nominating committee on October 29, 2012 but, prior to its dissolution, the corporate governance and nominating committee assisted the Board in overseeing management’s processes for the assessment and management of non-financial risks and the steps that management has taken to monitor and control exposure to such risks.The Board has taken the responsibility of overseeing these risks since the dissolution of the corporate governance and nominating committee. Board Leadership Structure Our Board elects its Chairman and appoints the Company’s Chief Executive Officer according to what it determines is best for the Company and its stockholders at any given time.The offices of Chairman and Chief Executive Officer are currently held separately, which the Board has determined is in the best interests of the Company and its stockholders at this particular time.However, the Board does not believe there should be a fixed rule as to whether the offices of Chairman and Chief Executive Officer should be vested in the same person or two different people, or whether the Chairman should be an employee of the Company or should be elected from among the non-employee directors.The needs of the Company and the individuals available to fulfill these roles may dictate different outcomes at different times, and the Board believes that retaining flexibility in these decisions is in the best interest of the Company and its stockholders. Certain Relationships and Related Transactions Our Code of Conduct requires our employees to avoid, wherever possible, all related party transactions that could result in actual or potential conflicts of interest.The employees also are responsible to disclose to our compliance officer any actual or perceived conflict of interest.Related party transactions with respect to companies like ours are defined under the SEC rules.A conflict of interest situation can arise when a person takes actions or has interests that may make it difficult to perform his or her work objectively and effectively.Conflicts of interest may also arise if a person, or a member of his or her family, receives improper personal benefits as a result of his or her position.Related party transactions are not permitted without the prior consent of our audit committee, or other independent committee of our Board if it is inappropriate for our audit committee to review such transaction due to a 5 conflict of interest.In approving or rejecting the proposed transaction, our audit committee will consider the facts and circumstances available and deemed relevant to the committee, including the risks, costs and benefits to us, the terms of the transaction, the availability of other sources for comparable services or products and, if applicable, the impact on a director’s independence.Our audit committee will approve only those agreements and arrangements that, in light of known circumstances, are in, or are not inconsistent with, our best interests, as our audit committee determines in the good faith exercise of its discretion.The audit committee and disinterested directors approved the following related party transactions. Mr. Robert D. Buckingham, the chairman of our Board, has a son, Michael Buckingham, and a daughter, Deborah Buckingham, who are employed by the Company, and in the aggregate their compensation exceeded $120,000 during the fiscal year ended May 31, 2015.Michael Buckingham’s compensation during that period was $148,194 and Deborah Buckingham’s compensation during that period was $64,570. Board Committees and Their Functions Our Board has established a standing audit committee and a compensation committee.It is our policy that all directors should attend the Annual Meeting.All directors, except Dr. Therese Crane, attended last year’s annual meeting of stockholders. Audit Committee The audit committee is responsible, among its other duties and responsibilities, for overseeing our accounting and financial reporting processes, the audits of our financial statements, the qualifications of our independent registered public accounting firm and the performance of our internal audit function and independent registered public accounting firm.The audit committee reviews and assesses the qualitative aspects of our financial reporting, our processes to manage business and financial risk and our compliance with significant applicable legal, ethical and regulatory requirements.The audit committee is directly responsible for the appointment, compensation, retention and oversight of our independent registered public accounting firm.The current members of our audit committee are Dr. Saban, who serves as chair of the committee, Dr. Crane and Mr. Berzina.Our Board has determined that Dr. Saban is an “audit committee financial expert,” as that term is defined under the SEC rules implementing Section 407 of the Sarbanes-Oxley Act of 2002.Each member of our audit committee is independent under the NASDAQ rules and pursuant to Rule 10A-3 of the Securities Exchange Act of 1934, as amended. The audit committee held four regular meetings during the fiscal year ended May31, 2015. The audit committee has adopted a written charter.The audit committee reviews and assesses the adequacy of its written charter on an annual basis.A current copy of the audit committee charter may be found on our website at www.national.edu under the “Investors” link and is available in print to any stockholder who requests it from our Corporate Secretary. Compensation Committee Among its various duties and responsibilities, the compensation committee is responsible for recommending to the Board the compensation and benefits of our chief executive officer, establishing the compensation and benefits of our other executive officers, monitoring compensation arrangements applicable to our chief executive officer and other executive officers in light of their performance, effectiveness and other relevant considerations and administering our equity incentive plans.The compensation committee also recommends the total compensation paid to non-management directors.As part of establishing compensation and benefits of our executive officers other than our chief executive officer, our chief executive officer discusses with and recommends to the compensation committee compensation of executive officers other than himself.The compensation committee has the authority to retain and terminate a consultant or other outside advisor on compensation matters and reviews and discusses with our Board corporate succession plans for the chief executive officer and other key officers.See the “Executive and Director Compensation” section of this proxy statement for additional information regarding our processes and procedures for the consideration and determination of compensation of our named executive officers. 6 The current members of our compensation committee are Mr. Halbert, who serves as chair of the committee, Dr. Crane and Dr. Saban.The composition of our compensation committee meets the independence requirements of NASDAQ required for approval of the compensation of our chief executive officer and other executive officers. The compensation committee held three regular meetings during the fiscal year ended May31, 2015. The compensation committee has adopted a written charter.The compensation committee has the authority to retain outside advisors to assist it in the performance of its duties.A current copy of the compensation committee charter may be found on our website at www.national.edu under the “Investors” link and is available in print to any stockholder who requests it from our Corporate Secretary. Board Meetings and Attendance The Board held four regular meetings during the fiscal year ended May 31, 2015.Except for Mr. Rowan, who joined the Board in October 2014, each incumbent director attended, in person or by telephone, at least 75% of the meetings of both the Board and Board committees on which he or she served. Director Nomination Process The Board is responsible for nominating the candidates for election to the Board and acting with respect to corporate governance policies and practices, including board size and membership qualifications, new director orientation, committee structure and membership and succession planning of our chief executive officer and other key executive officers.The Board does not have a separate corporate governance and nominating committee.In accordance with the requirements of NASDAQ, the director nominees are recommended for the Board’s selection by or selected by independent directors constituting a majority of the Board’s independent directors (the “Independent Directors”) in a vote in which only independent directors participate. The Board regularly assesses the appropriate size of the Board and whether any vacancies on the Board are expected due to retirement or otherwise.In the event that vacancies are anticipated, or otherwise arise, the Board utilizes a variety of methods for identifying and evaluating director nominees.Candidates may come to the attention of the Board through current Board members, professional search firms, stockholders, or other persons.These candidates are evaluated by the Independent Directors and may be considered at any point during the year. All director nominees selected or recommended by the Independent Directors and all individuals appointed to fill vacancies created between our annual meetings of stockholders are required to stand for election by our stockholders at the next annual meeting.When there is an opening on the Board, the Independent Directors will consider candidates who meet the requisite director qualification standards determined by the Board.When current Board members are considered for nomination for re-election, their prior contributions to the Company as directors and meeting attendance records are taken into account.The Independent Directors will consider qualified candidates for possible nomination that are submitted by our stockholders.Stockholders may make such a submission by sending the following information to the Board, c/o Corporate Secretary at the address listed below in “Communications with the Board of Directors”: ● the name and address of the stockholder who intends to make the nomination; ● the name and address of the candidate and a brief biographical sketch and resume; ● the contact information for the candidate and a document evidencing the candidate’s willingness to serve as a director if elected; and ● a signed statement confirming the submitting stockholder’s current status as a stockholder and the number of shares currently held. The Independent Directors will evaluate the submission of a proposed candidate by a stockholder, based on our specific needs at that time.Based upon a preliminary assessment of the candidate(s), those who appear best suited to meet our needs may be invited to participate in a series of interviews, which are used as a further means of 7 evaluating potential candidates.On the basis of information learned during this process, the Independent Directors will determine whether to recommend a candidate for election as a director at the next annual meeting. Any stockholders desiring to present a nomination for consideration by the Board prior to our 2016 annual meeting must do so no later than May 7, 2016 in order to provide adequate time to duly consider the nominee. Communications with the Board of Directors Any stockholder desiring to communicate with our Board, or one or more of our directors, may send a letter addressed to: Board of Directors National American University Holdings,Inc. Attention: Corporate Secretary 5301 S. Highway 16 Rapid City, South Dakota 57701 Our Corporate Secretary will forward communications received to the chair of the audit committee or to any individual director or directors to whom the communication is directed, unless the communication is unduly hostile, threatening, illegal, does not reasonably relate to us or our business, or is similarly inappropriate. PROPOSAL NUMBER 1—ELECTION OF DIRECTORS General Information Our Bylaws provide that the number of directors shall be fixed from time to time by the Board, not to exceed nine directors.The Board has currently fixed the number of directors at eight.The Board has decided to nominate the eight current directors to next year’s Board.Our Bylaws also provide that each director shall be elected each year by the stockholders at the annual meeting of stockholders, to hold office for a term of one year and until a successor is elected and qualified. The Board has determined that a majority of our current directors qualify as “independent” directors under NASDAQ rules, and that each of the nominees Dr. Crane, Dr. Saban, Mr. Halbert, Mr. Berzina and Mr. Rowan is independent. You may vote for all, some or none of the nominees to be elected to the Board.You may not vote for more individuals than the number nominated, however.The affirmative vote of a plurality of the shares of our common stock present in person or by proxy and entitled to vote at the Annual Meeting is necessary to elect each director nominee.Each nominee has accepted the nomination and agreed to serve as a director.We have no reason to expect that any of the nominees will fail to be a candidate at the Annual Meeting and, therefore, do not have in mind any substitute or substitutes for any of the nominees.If any of the nominees should be unable to serve as a director (which event is not anticipated), proxies will be voted for a substitute nominee or nominees in accordance with the best judgment of the person or persons acting under the proxies.All of the nominees are currently members of the Board and there are no family relationships among the nominees. IF YOU RETURN A PROXY CARD THAT IS PROPERLY SIGNED BUT YOU HAVE NOT MARKED YOUR VOTE, THAT PROXY WILL BE VOTED TO ELECT ALL OF THE NOMINEES. Board Voting Recommendation Management and the Board recommend that stockholders vote “FOR” the election of each of the eight nominees listed below to constitute our Board. 8 Nominees and Directors Robert D. Buckingham, 79,became chairman of our Board as of the closing of our transaction with Dlorah on November 23, 2009.Mr. Buckingham has served as president of Dlorah since 1986 and chairman of the board of directors of Dlorah as well as chairman of the board of governors of National American University (“NAU”) since 1991.He is a member of the board of directors of the Rapid City Defense Housing Corporation, which owns and leases the Dakota Ridge housing.From 1960 to 1981 he worked in various executive and management positions in transportation and real estate development organizations.Mr. Buckingham has a B.S. in Business Management from the University of Colorado.Mr. Buckingham is the father of Michael Buckingham, who is the president of our real estate operations. Mr. Buckingham’s prior substantial experience as president and chairman of the board of directors of Dlorah enables him to bring significant experience to the Board relating to industry experience, depth of knowledge and familiarity with the Company with unique insights into the Company’s challenges, opportunities and operations. Dr. Jerry L. Gallentine, 74,is our vice chairperson of our Board.He joined our Board and was appointed as our president as of the closing of our transaction with Dlorah on November 23, 2009.Dr. Gallentine served as our president from 2009 until July 2015, as university president of NAU from 1993 until July 2015 and as the chief executive officer of NAU from 1993 until April 2009.Dr. Gallentine also currently serves on the board of directors of Salem International University and Schiller International University.Dr. Gallentine has over 50 years of experience in the education industry.He served as president of Western New Mexico University from 1990 to 1993 and was president of Peru State College in Nebraska from 1982 to 1990.From 1979 to 1982, Dr. Gallentine was president at Labette Community College in Parsons, Kansas.He was an assistant professor of biology at Midland Lutheran College in Fremont, Nebraska, from 1965 through 1968.Dr. Gallentine has served in many educational and cultural leadership roles, including past president of the board of directors of the Nebraska Educational Television Council for Higher Education, past chairman of the Council of Presidents of the Nebraska State College System, member of the board of directors of the Nebraska Humanities Council and founding member of the Nebraska Foundation for the Humanities.Dr. Gallentine has a B.S. from Fort Hays (Kansas) State University, and a M.Ed., M.S. and Ph.D. from the University of Toledo. Dr. Gallentine’s experience as university president and chief executive officer of NAU brings significant expertise, skills and experience to the Board with respect to leadership, business operations and industry knowledge. Dr. Ronald L. Shape, 48, joined our Board in April 2013.Dr. Shape is also our chief executive officer and has been serving in that capacity since the closing of our transaction with Dlorah on November 23, 2009.Dr. Shape also served as our chief financial officer from November 2009 until October 2011.He has been the chief executive officer of NAU since April 2009, and was the chief operating officer of NAU from 2006 until 2009.Dr. Shape also served as the chief fiscal officer of NAU from 2002 until the closing of our transaction with Dlorah.In 2001, Dr. Shape was selected as the assistant to the university president of NAU and served as regional president for the Minnesota region with NAU in 2000.Dr. Shape worked in a number of different positions at NAU from 1991 to 2000, including system controller, assistant director of financial aid and student account specialist.Dr. Shape served as executive vice president of NAU’s Sioux Falls, South Dakota campus from 1998 to 2000 and on the boards of Fountain Springs Community Church between 2006 and 2010 and of Quall Road District in Black Hawk, South Dakota between 2006 and 2009.Dr. Shape currently serves on the board of directors of the Education Consolidation Corp., an investment vehicle that consolidates quality post-secondary education institutions throughout Canada, and of Sodak Development, Inc.Dr. Shape has a B.A. from Dakota Wesleyan University and an MBA and Ed.D. from the University of South Dakota. Dr. Shape’s particular qualifications for service on our Board include his substantial experience and understanding of the Company’s business, and industry knowledge. Dr. Therese K. Crane, 65,rejoined our Board in January 2010.She was previously a member of our Board from November, 2007 until November 23, 2009, when she resigned in connection with the closing of the Dlorah transaction.Since August 2003, she has operated Crane Associates, an educational technology consulting practice, advising educational technology companies in business strategy, marketing and sales.She currently serves in various leadership capacities within the education industry, including as a scholar for the National Education 9 Association Foundation and trustee for the Western Governors University, and as a board of director of Knowledge Delivery Systems, a privately held K-12 professional development company.From 2012 to April 2014, Dr. Crane served on the board of Renaissance Learning, an educational assessment and learning analytics company.From 2003 to June, 2011, she served as a consultant for e-Luminate Group, an education consulting firm.Also, from 2003 until June 2005, Dr. Crane served on the board of AlphaSmart, a provider of affordable, portable personal learning solutions for the K-12 classroom.From 2006 to 2012, she was a board member of Tutor.com.From 2000 to 2003, Dr. Crane was vice president, information and education products at America Online.She was president of Jostens Learning Corporation and its successor company, Compass Learning, from 1997 to 2000.From 1994 to 1997, Dr. Crane also held various positions with Apple Computer, including senior vice president, Education of Americas, and senior vice president, Worldwide Strategic Market Segments.Dr. Crane started her career as an elementary school classroom teacher.Dr. Crane has a B.S. in elementary education from the University of Texas at Austin, a M.Ed. in early childhood education and an Ed.D. in administrative leadership from the University of North Texas. Dr. Crane’s prior experience on our Board and her extensive consulting work in the educational technology industry brings considerable expertise, leadership and sound guidance to the Board.Further, Dr. Crane’s experience as a board member of other public companies adds expertise to our compensation and audit committees. Dr. Thomas D. Saban, 63,joined our Board as of the closing of our transaction with Dlorah on November 23, 2009.He currently serves as vice president of finance and administration at Prairie State College in Chicago Heights, Illinois.He served as the vice president of administration and finance and chief financial officer of Rocky Vista University, College of Osteopathic Medicine from November 2008 to October 2011.Dr. Saban has over 25 years of experience in the education industry.He served as the vice president for finance and administration/chief financial officer at Texas A&M University from September 2007 to November 2008, associate vice president for planning, budgets and research at St. Petersburg College in Florida from October 2002 to September 2007 and as the vice president for administration and finance/chief financial officer at Worcester State College in Massachusetts from September 1996 to October 2002.He also served as the vice president for finance and administration/chief financial officer of Chadron State College in Nebraska from July 1990 to September 1996.Dr. Saban held a number of other educational and leadership roles from 1982 to 1990, including as controller, director of finance and system coordinator/project leader.Dr. Saban has a B.S. from the University of Wyoming, an MBA from the University of Miami and a Ph.D. from Barry University. Dr. Saban’s financial expertise in the education industry provides valuable specialized knowledge and financial and analytical skill to the Board. Richard L. Halbert, 72,joined our Board in June 2012.Mr. Halbert has served as a member of NAU’s Board of Governors for the past 16 years and is a former chair of the National American University Foundation, which was originally established as the NCB Foundation in 1967 for the purpose of making loans and providing scholarships, fellowships, grants, and other financial assistance to or for the benefit of students and faculty of NAU. From 2001 to 2007, Mr. Halbert also served as a member of the board of trustees for the Nebraska State College Board, which oversees the three state colleges.Mr. Halbert possesses over 20 years of operational and business advisory experience. In 1991, he co-founded Arck Foods, Inc., a ham processing company, for which he currently serves as secretary and corporate counsel. Since 1991, he has also served as president and secretary of Ol’ Farmers Brand, Inc., a subsidiary of Arck Foods, Inc. that sells hams to Walmart.Since 1982, Mr. Halbert has served as a member of the board of directors of Southeast Nebraska Communications, Inc., for whom he is also corporate counsel.As an attorney at law whose firm Halbert, Dunn & Halbert, LLC provides estate planning and business counseling, Mr. Halbert brings over 40 years of extensive legal experience to the Board.He is a Fellow in The American College of Trust and Estate Counsel. Mr. Halbert’s past contributions to our Company and extensive experience in higher education, corporate development, and legal advisory provides valuable knowledge and experience to our Board. Jeffrey B. Berzina, 43, has been serving as the Vice President – Strategic Planning and Corporate Development of Black Hills Corporation, a diversified energy company publicly traded on the New York Stock Exchange, since March 2013. Mr. Berzina has also held various other positions at Black Hills Corporation, including Vice President – Corporate Controller from May 2009 to March 2013, Vice President – Finance from 10 November 2008 to May 2009, Assistant Corporate Controller from May 2004 to November 2008, and Director of Financial Reporting/Manager of Financial Reporting from July 2000 to May 2004. Mr. Berzina served as the chair of the Investment Committee and served on the Finance Committee of the Rapid City Catholic Schools from July 2009 to July 2012. Mr. Berzina is a University of South Dakota graduate and has practiced as a Certified Public Accountant. Mr. Berzina’s considerable experience overseeing the accounting/finance function of a publicly traded company and his extensive knowledge of the SEC rules and regulations and accounting rules along with his strong understanding of the design and management of internal controls over financial reporting brings an in-depth and wide range of experience, particularly with respect to financial and regulatory matters, to our Board. James A. Rowan, 66, joined our Board in November 2014.Mr. Rowan currently serves as Senior Advisor and Education Group Head at Stifel, Nicolaus & Company, Incorporated (“Stifel Nicolaus”), a full-service investment banking firm recognized as a leader within the education sector. In 1993, Mr. Rowan joined Legg Mason Capital Markets, which was subsequently acquired by Stifel Nicolaus, and played an integral role in developing the firm’s significant investment banking role in the proprietary education and training industries. Prior to this, Mr. Rowan was a venture capitalist for six years and prior to that was a senior financial executive at ITT Corporation and City Investing Company, based in New York and London.A graduate of The Lawrenceville School, he received a bachelor’s degree in economics from Cornell University and an MBA in Finance from the Johnson Graduate School of Management at Cornell. Mr. Rowan is a trustee of Waynesburg University, a member of its Nominating Committee and Chairman of its Finance and Property Committee, and is on the Financial Advisory Council of the Association of Private Sector Colleges and Universities. He remains active in alumni affairs at Lawrenceville and Cornell, where he is on the Dean’s Leadership Committee for the Johnson School. Mr. Rowan’s extensive experience in finance and investment banking, particularly as it relates to the education space, adds valuable knowledge to the Board. EXECUTIVE OFFICERS The following sets forth information about our non-director executive officers as of the date of this proxy statement.For information regarding Dr. Ronald L. Shape, our chief executive officer, see “PROPOSAL NUMBER 1—ELECTION OF DIRECTORS—Nominees and Directors.” Name Position Dr.RonaldL. Shape Chief Executive Officer Dr. David K. Heflin
